Citation Nr: 0606671	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  91-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an initial 10 percent rating for a 
psychiatric pain disability associated with a service-
connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1954.

This appeal originally arose from an October 1989 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (the RO) that denied a 
disability rating greater than 10 percent for the appellant's 
service-connected left shoulder disability.  Following 
receipt of the appellant's notice of disagreement, in June 
1990, the RO assigned a 20 percent rating for the appellant's 
left shoulder disability.

By decision dated in June 1991, the Board of Veterans' 
Appeals (the Board) denied an increased evaluation above 20 
percent for the appellant's left shoulder disability.  In May 
1993, the United States Court of Appeals for Veterans Claims 
(the Court) vacated the Board's June 1991 decision and 
remanded the case to the Board for further readjudication.  
Following an October 1993 denial of the appellant's claim by 
the Board, in September 1995, the Court vacated the Board's 
decision and remanded the case for further proceedings, to 
include directing the Board to conduct a new medical 
examination which complied with the requirements of 38 C.F.R. 
§ 4.40.

In January 1996, the Board remanded this case to the RO for 
further development.  Following an orthopedic examination, 
the case was returned to the Board.  By decision dated in 
February 1998, the Board denied an increased evaluation for a 
left shoulder disability.  By order dated August 21, 1998, 
pursuant to a joint motion filed by VA and the appellant, the 
Court vacated and remanded the Board's February 1998 
decision.  Following remand by the Court, the Board remanded 
the claim in February 1999 to the RO for further development 
of the record.

By RO rating decision dated in July 1999, the appellant's 
left shoulder disability rating was decreased from 20 percent 
to 10 percent.  Service connection was then granted for a 
pain disorder as secondary to the service-connected left 
shoulder disability and a 10 percent rating was assigned for 
the pain disorder.  Through counsel, the appellant noted his 
disagreement with the RO's actions.  The Board in a June 2002 
decision granted restoration of the previously assigned 20 
percent rating for a left shoulder disability, and then also 
remanded issues of entitlement to an increased rating above 
20 percent for a left shoulder disability, and entitlement to 
a higher initial evaluation than the 10 percent assigned for 
a psychiatric pain disorder associated with the service- 
connected left shoulder disability.  The remand was in part 
to require the RO to issue a statement of the case responsive 
to the notice of disagreement submitted by the veteran in 
September 1999, itself disagreeing with the RO's 10-percent 
initial evaluation assigned for the psychiatric pain 
disorder.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) and 
Manlincon v. West, , 12 Vet. App. 238 (1999) (failure to 
issue a statement of the case following a notice of 
disagreement is a procedural defect requiring remand).  
Following that remand, the RO issued the required statement 
of the case addressing the pain disorder claim, and the 
veteran submitted a Form 9 in September 2002 perfecting his 
appeal.  Thus the appeal also arises from the July 1999 RO 
decision granting service connection and assigning a 10 
percent disability evaluation for a psychiatric pain disorder 
associated with the veteran's left shoulder disability.

In the course of appeal, in March 2003, the veteran presented 
testimony before the undersigned Acting Veterans Law Judge at 
a video conference hearing conducted between the RO and the 
Board Central Office.  He then waived his prior request for 
an in-person hearing before the Board.  A transcript of that 
hearing is contained in the claims folder.  In September 2003 
the Board once again remanded the veteran's claims.  

The issue of entitlement to an increased rating for a left 
shoulder disability, currently rated as 20 percent disabling, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

From the effective date of the grant of service connection, 
the veteran's service-connected pain disorder associated with 
a left shoulder disability has been productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to associated 
symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent rating for pain disorder 
associated with a left shoulder disability have been met from 
the effective date of the grant of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.7, 4.130, 
Diagnostic Code 9422 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the July 1999 decision preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
January 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2004 letter, as well as a July 1999 
supplemental statement of the case, July 2002 statement of 
the case, and March and August 2005 supplemental statements 
of the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
Board also notes that the January 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  Thus, 
the Board finds that VA's duty to notify has been fulfilled 
and any defect in the timing of such notice constitutes 
harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims.  In addition, 
the appellant was provided with the opportunity to attend a 
Board hearing which he attended in March 2003.  Also during 
the appeal period, in March 1999 and April 2004, the veteran 
was afforded VA psychological examinations.  In regard to 
these examinations, the appellant and his representative 
assert that the April 2004 VA examination is inadequate 
because it was conducted by a psychologist rather than a 
psychiatrist as the Board had directed in its September 2003 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  They 
also argue that, in the alternative, findings from the April 
2004 VA examination satisfy the criteria for the next higher 
rating for the veteran's pain disorder, to 30 percent.  

Although the April 2004 VA examination was indeed conducted 
by a psychologist rather than a psychiatrist as the Board had 
directed, findings from that examination were comprehensive, 
appear credible, and are sufficiently detailed to evaluate 
the veteran under the pertinent diagnostic codes of VA's 
rating schedule.  See 38 C.F.R. Part 4.  Moreover, the April 
2004 examination findings, along with the veteran's claims 
file, were reviewed by a board certified psychiatrist who, in 
May 2005, concurred with the April 2004 VA examiner's 
findings.  The Board thus finds in this case that the 
directives of the 2003 remand have been sufficiently met.  
This is especially so when considering the favorable opinion 
below regarding this appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Background

The RO granted the veteran a separate evaluation for a 
psychiatric pain disorder associated with his service-
connected left shoulder disability in a July 1999 rating 
decision and assigned the veteran an initial 10 percent 
rating, effective in March 1999.  The veteran disagrees with 
the assigned evaluation.  

During the March 1999 psychological examination, the 
veteran's self-reported current circumstances were that of a 
retired veteran generally functioning well within his 
retirement, caring for himself and looking after his 
household and monetary affairs, interacting positively with 
friends on a nearly daily basis, spending time with his 
grandchildren, and finding enjoyment in his daily activities 
and fulfillment in chosen pastimes and hobbies.  He described 
his current life as good, but reported some symptoms of 
anxiety and hypervigilance.  The examiner observed some 
guarding of responses at the interview and opined that the 
veteran appeared to be minimizing his history of psychiatric 
symptoms, particularly anxiety.  Objective findings revealed 
the veteran to be alert and cooperative; mildly to moderately 
guarded in his responses; with appropriate dress, hygiene, 
and grooming; with speech fluent, coherent, and normal in 
rate; with mood self-described as good; with affect within 
normal range; with thoughts relevant and goal-directed 
without noted delusions; with auditory or visual 
hallucinations or delusions denied; with no significant 
memory disturbances noted and with memory self-reported as 
good; and with episodes of panic attacks and suicidal 
ideation or depression all denied.  Insight and judgment 
appeared poor to fair.  The examiner diagnosed the veteran as 
having pain disorder associated with both psychological 
factors and a general medical condition.  He said that the 
veteran's stressors included chronic pain and assigned him a 
global assessment of functioning (GAF) score of 55.  The 
veteran denied receiving any current psychiatric treatment.

During a March 2003 video conference hearing, the veteran 
testified that he last worked in 1990.  He said that his left 
arm pain prevented him from doing activities that he 
ordinarily did and requires him to just lie down.  He 
explained that the pain affects his mood because it makes him 
frustrated and mad and he thinks that is why he and his wife 
are no longer together.  

On VA examination in April 2004, the veteran reported that he 
tries to stay busy to avoid becoming anxious or nervous and 
enjoys woodworking in his basement.  He said that he assists 
his children and grandchildren when asked and occasionally 
goes fishing.  He said he had numerous friends and enjoys 
going to restaurants, movies and ball games with them as well 
as to local veterans' organizations.  He denied limiting any 
of his daily activities due to pain or emotional sequelae.  
He also reported that he cooks, does house cleaning and works 
in his yard, but requires assistance in lifting heavy 
objects.  He stated that his arm pain had gotten worse over 
the years and estimated to be an 8 or 9 in severity out of a 
maximum 10.  He denied any significant change in his 
emotional functioning over the past few years and said his 
mood in general was "good."  He did report occasional 
frustration secondary to physical limitations due to pain and 
said that this occasionally leads to irritability when 
interacting with others.  He denied any significant 
interpersonal problems or deficits in social functioning due 
to his irritability.  He also denied sleep problems, suicidal 
ideation, significant worry or ruminations, panic attacks, 
obsessional or compulsive rituals, or significant depressive 
symptoms.  

Findings on examination in April 2004 show that the veteran 
was causally and appropriately dressed with good hygiene and 
grooming.  His speech was fluent, coherent and normal in rate 
and volume.  His mood was euthymic, and his affect was normal 
in range and appropriate in content.  He reported mild 
anxiety, and denied significant depressive symptoms.  There 
were no psychotic symptoms and he denied a history of 
hallucinations or paranoid ideation.  He denied significant 
problems with memory or cognitive functioning and his gross 
cognitive functioning appeared adequate.  His insight and 
judgment were fair to good.  He was assessed as having pain 
disorder associated with both psychological factors and a 
general medical condition.  Stressors included physical 
limitation secondary to chronic pain.  He was assigned a GAF 
score of 65.  The examiner noted that with the exception of 
occasional irritability and frustration, the veteran denied 
any significant symptoms and continued to enjoy productive 
social relationships with his family and friends.  The 
examiner went on to opine that the veteran's current pain 
disorder would produce an occasional decrease in his work 
efficiency and social relationships with intermittent periods 
of inability to perform occupational tasks due to 
frustration, irritability, and anxiety.  

In a psychiatric addendum in May 2005, a board certified 
psychiatrist stated that he had reviewed the findings, report 
and records, and concurred with the findings from the April 
2004 psychological examination.  He specifically commented on 
the criteria that he was asked to consider by stating that 
that there were no hallucinations, delusions, gross 
impairment in thought process, persistent danger of hurting 
himself, and no grossly inappropriate behaviors.  He also 
noted no evidence of disorientation, memory loss, obsessional 
rituals, near continuous panic affecting the ability to 
function independently, impaired impulse control, inability 
to maintain or establish effective relationships, flattened 
affect, circumstantial speech, etc.,  He referenced the April 
2004 psychological report and stated that the veteran's 
current pain disorder would produce occasional decrease in 
his work efficiency and social relationships with 
intermittent periods of inability to perform occupational 
tasks due to frustration, irritability and anxiety.  He added 
that the veteran's irritability did not render him 
unemployable.  

III.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). In cases such as this 
in which the veteran has appealed the initial rating assigned 
after service connection is established, the Board must 
consider the initial rating, and, if indicated, the propriety 
of a staged rating from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Because the service-connected mental disorder has been rated 
10 percent disabling throughout the appeal period, the Board 
will address whether there is any basis to assign a rating 
greater than 10 percent for any portion of the appeal period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9422 (2005), pain 
disorder will be evaluated in accordance with the General 
Rating Formula for Mental Disorders. Under that code, ratings 
are assigned according to the following criteria.  A 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.

The Board finds based on the evidence summarized above that 
the veteran meets the criteria for a 30 percent evaluation 
for his service-connected pain disorder effective from the 
date of the grant of this disability.  Findings in March 1999 
show that the veteran's pain disorder was associated with 
both psychological factors and a general medical condition 
and involves anxiety.  Although the veteran was noted to be 
guarded and defensive during the March 1999 examination and 
was found to be minimizing his psychiatric symptoms, 
particularly anxiety, he did admit to experiencing some mild 
anxiety due to hypervigilance and hyper startle response.  

Findings during the April 2004 VA psychological evaluation 
also revealed mild anxiety.  In addition, the examiner stated 
that the veteran would occasionally become frustrated with 
his physical limitations secondary to pain and become 
irritable.  In fact, the veteran testified in March 2003 that 
it was because of his frustration and anger due to his pain 
that he and his wife were no longer together.  Based on the 
April 2004 examination findings and review of the veteran's 
claims file, the examiner in April 2004 opined that the 
veteran's current pain disorder was productive of an 
occasional decrease in his work efficiency and social 
relationship with intermittent periods of inability to 
perform occupational tasks due to frustration, irritability 
and anxiety.  This opinion, and the concurring opinion 
rendered by a VA board certified psychiatrist in May 2005, 
most clearly approximate the criteria for a 30 percent 
evaluation under Code 9422.  Moreover, there is no medical 
evidence on file that is contrary to these opinions.  

The Board has also considered whether a higher rating may be 
assigned.  However, the evidence of record simply does not 
show that the veteran has exhibited symptoms that meet the 
criteria for the next higher rating of 50 percent.  As the VA 
psychiatrist pointed out in May 2005, the veteran's symptoms 
did not show flattened effect, circumstantial speech, or an 
inability to maintain or establish effective relationships.  
Moreover, the veteran denied panic attacks during both the 
March 1999 and April 2004 examinations.  As far as 
relationships, the veteran testified in March 2003 that he 
and his wife are no longer together; however, he also 
reported in March 1999 and March 2004 that that he maintains 
contact with his children and grandchildren.  He further 
reported in March 2004 that he has numerous friends with whom 
he socializes with.  In addition, neither his reported 
symptoms nor examination findings show impaired judgement, 
difficulty in understanding complex commands or impaired 
abstract thinking.  Accordingly, a rating in excess of 30 
percent is not warranted at this time.

The Board finds the symptoms associated with the veteran's 
pain disorder have not changed significantly for the period 
since the grant of service connection, and therefore, staged 
ratings are not required in this case, as 30 percent is the 
most appropriate evaluation for the veteran's pain disorder 
since the grant of service connection for the disability.  
See Fenderson, supra.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected psychiatric disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that the disorder has 
necessitated frequent periods of hospitalization.  Based on 
the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating, but no higher, for pain 
disorder associated with a left shoulder disability is 
granted from the effective date of the grant of service 
connection, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Regarding the veteran's left shoulder disability, the veteran 
testified at a March 2003 video conference hearing to the 
effect that his left shoulder disability had increased in 
severity over the past three to five years, with disabling 
pain in the left scapular area and increasing stiffness in 
the neck.  The September 2003 remand instructions directed 
the VA examiner to address the relationship between the 
veteran's service-connected left shoulder disability and any 
current symptoms affecting motion and functioning of the neck 
muscles.  Unfortunately, this issue was not addressed by 
either the March 2004 or the June 2005 VA examination 
reports.  Therefore, this issue must be remanded for 
compliance with the September 2003 remand instructions.  See 
Generally Stegall v. West, 11 Vet. App. 268 (1998).  

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The veteran must also be afforded a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected left shoulder disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review for the examination.  All 
indicated tests and studies should be 
accomplished. Range of active and passive 
motion should be recorded about the 
affected joints in all planes about all 
axes.  The examiner should state whether 
pain significantly limits functional 
ability during flare-ups or when the left 
arm is used repeatedly over a period of 
time.  If so, the examiner must determine 
the extent of any additional limitation 
of functional ability.  The examiner 
should also determine whether the left 
shoulder exhibits weakened movement, 
excess fatigability or incoordination.  
If feasible, these determinations should 
be expressed in terms of additional 
range-of- motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If such determinations 
cannot be expressed in terms of 
additional range of motion loss in 
degrees, the examiner must at least 
provide a determination of the amount of 
any additional limitation of motion in 
terms of a percentage beyond what is 
recorded as the objective limitation to 
range of motion as recorded on the 
examination report.  

For both the left and right shoulders, 
the examiner should address the range of 
motion demonstrated and any functional 
impairment due to degenerative joint 
disease, to better assess functional 
impairment due to the service-connected 
left shoulder disability.  The examiner 
must further address any associated left-
side impairments of the humerus and 
humeral head, the clavicle or scapula, 
and scapulohumeral articulation.  The 
examiner should address the extent of the 
veteran's service-connected left shoulder 
disability based on both a review of the 
entire record and a thorough examination 
of the veteran.

The examiner should also address the 
relationship between the veteran's 
service- connected left shoulder 
disability and any current symptoms 
affecting motion and functioning of the 
neck muscles, including as related to the 
veteran's past complaints of neck 
stiffness and pain, and associated past 
medical findings.  For any neck 
conditions found to be causally 
associated to the veteran's service-
connected left shoulder disability, the 
examiner should address the nature and 
extent of such conditions, including the 
degree of their intermittence and/or 
chronicity, and whether they constitute a 
separate disabling condition.  A detailed 
rationale should be provided for all 
opinions expressed.

2.  After completion of the above, and 
after any other appropriate development, 
the RO should readjudicate the appealed 
claim on the merits.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. M. SHAWKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


